Case 1:05-cr-01157-LAK Document 298 Filed 12/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAHEENDAVIS, .
Movant,
-against- 16-cv-4987 (LAK)
[05-cr-1157 (LAK)]
UNITED STATES OF AMERICA,
Defendant(s).
Sees ee ees ee ees es ee ee es ree ere res ne ee Xx

LEwIs A. KAPLAN, District Judge.

The prior proceedings in this case and the entry of the amended judgment dated
December 15, 2020 fully dispose of the Section 2255 motion. The Clerk shall close the case.

A certificate of appealability is denied, and the Court certifies that any appeal
herefrom would not be taken in good faith within the meaning of 28 U.S.C. §1915(a)(3).

SO ORDERED.
Dated: December 16, 2020

Lewis A. Kaplan V

United States District Judge
